Exhibit 10.36

 



 

 

CONSULTING SERVICES ORDERING AGREEMENT

Amendment No. 03

Effective: 16 March 2016

 



 

 

Sysorex Global (f/k/a Sysorex Global Holdings Corp.) A. Salam Qureishi

2479 East Bayshore Road

Suite 195

Palo Alto, California 94303

2479 East Bayshore Road

Suite 195

Palo Alto, California 94303

 

Purpose of Amendment

 

The purpose of this amendment is to extend ordering period in the Consulting
Services Ordering Agreement for an additional nine (9) months, modify the
ordering period, compensation and company business name.

 

Accordingly, this amendment changes the Specific Terms and Conditions and
business addresses as follows:

 

1.Ordering period shall be amended by deleting and replacing “2. Ordering”
section in its entirety and replaced with the following:

 

2. Ordering. Consulting Services to be furnished pursuant to this Consulting
Services Ordering Agreement shall be provided April 1, 2013 through December 31,
2016 (the “Termination Date”) unless this Agreement terminates earlier according
to its terms.

 

2.Compensation shall be amended by deleting and replacing “4. Compensation and
Expenses” section in its entirety and replaced with the following:

 

4. Compensation and Expenses.

Consultant shall perform Consulting Services for Company as specified and
Company agrees to pay Consultant $20,000 per month. Upon receipt of an invoice
Company shall pay Consultant 30 days from the receipt date of such invoice.
Travel expenses, if pre-approved, will be reimbursed according to the JTR (Joint
Travel Regulations).

3.Company name is changed from “Sysorex Global Holdings Corp” to “Sysorex
Global”.

 

4.All other Terms and Conditions of Consulting Services Ordering dated April 1,
2013 and any attachments thereto in effect on the date of this amendment, which
are not specifically changed by this amendment, remain the same and in full
force and effect.

 



 

 

 

IN WITNESS WHEREOF, the undersigned duly authorized representatives have
executed this amendment.

 

Sysorex Global   Consultant           By /s/ Nadir Ali   By /s/ A. Salam
Qureishi Name Nadir Ali   Name A. Salam Qureishi Title CEO   Date March 25, 2016
Date March 25, 2016      

 

  



 

